Title: To Thomas Jefferson from James Monroe, 1 June 1801
From: Monroe, James
To: Jefferson, Thomas


               Jas. Monroe’s best respects to Mr. Jefferson. As the person for whose benefit the enclosed was intended has left this for Washington it is thought best to return it. It is presumed that every thing appertaing. to that object will be settled at Washington with that person; but shod. the contrary be the case, and it be proper to execute any thing here, J.M. will with pleasure attend to it when notified thereof.
               Richmond 1. June 1801:
               
                  yrs. of the 29. is just recd.—It is to be regreted that Captn. Lewis paid the money after the intimation of the payee of his views &ca. It will be well to get all letters however unimportant they are from him. Meriwether Jones is or will be by the time this reaches you at Washington. He has that ascendency over the wretch to make him do what is right, & he will be happy to do it for you. Confer with him without reserve as a man of honor. Mr Giles will also be up in a day or two. Yr: resolution to terminate all communication with him is wise. yet it will be well to prevent even a serpent doing one an injury.
               
            